Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the metes and bounds of are unclear because claim 14 is an apparatus claim configured to perform a method. It is unclear if claim 14 is a method claim or an apparatus claim. Examiner suggest amending claim 14 to state in line 1, A decentralized power generation plant configured to; amend line 3, change determining to “determine”; line 5, change comparing to “compare” and line 7, change connecting to “connect”.
Claims 15-16 are rejected for being dependent on rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Betterwort et al. (US 20130300428) in view of Hahn et al. (KR 20170043287).
Regarding claim 1, Betterwort et al. teach A fail-safe operating method for a decentralized power generation plant DG, comprising: 
determining a leakage capacitance of a generator of the DG before connecting the DG to a grid, (Note par. 12, the present invention relates to a method of determining a stray capacitance of an AC current generator and abstract)
Betterwort et al. does not teach 
comparing the determined leakage capacitance with a predetermined first limit value, 
connecting the DG to the grid only if the determined leakage capacitance is smaller than the predetermined first limit value.
Hahn et al. teach comparing the determined leakage capacitance with a predetermined first limit value, 
 (Note par. beginning with Fig.4, . Fig. 4 is a diagram showing the relationship between Id, Ia, Ir, Ic and Ig as a vector. When an accident such as human body electric shock, dust, leakage occurs, a resistive leakage current Ir flows instantaneously to the ground.
     The capacitive leakage current Ic and the resistive leakage current Ir gradually increase over time due to ambient temperature change, rainfall humidity change, aging effect, and the like. Therefore, the combined leakage current Ig is usually the vector sum of Ic and Ir. In case of human electric shock, the resistive leakage current Ir is added to the combined leakage current Ig. The resistive leakage current Ir is referred to as a rapid leakage current.
The earth leakage breaker according to various embodiments of the present invention can shut off the electric line if the combined leakage current Ig exceeds the reference value or the abrupt leakage current Ir exceeds the reference value. (Note that the combined leakage current consisits of the capacitive leakage current) and 
Hahn et al. teach connecting the DG to the grid only if the determined leakage capacitance is smaller than the predetermined first limit value. (Note par. beginning with Fig.4, . Fig. 4 is a diagram showing the relationship between Id, Ia, Ir, Ic and Ig as a vector. When an accident such as human body electric shock, dust, leakage occurs, a resistive leakage current Ir flows instantaneously to the ground.
     The capacitive leakage current Ic and the resistive leakage current Ir gradually increase over time due to ambient temperature change, rainfall humidity change, aging effect, and the like. Therefore, the combined leakage current Ig is usually the vector sum of Ic and Ir. In case of human electric shock, the resistive leakage current Ir is added to the combined leakage current Ig. The resistive leakage current Ir is referred to as a rapid leakage current.
The earth leakage breaker according to various embodiments of the present invention can shut off the electric line if the combined leakage current Ig exceeds the reference value or the abrupt leakage current Ir exceeds the reference value. (Note that the combined leakage current consists of the capacitive leakage current) From the excerpt above, shut off is performed when the combined leakage current which consist of the capacitive leakage is above a reference value and that would suggest that connection is only made if the combined leakage current is not above a reference value)

Regarding claim 14, Betterwort et al. teach a decentralized power generation plant DG, (Note par. 15, suggested by photovoltaic unit and inverter) comprising: 
determining a leakage capacitance of a generator of the DG before connecting the DG to a grid, (Note par. 12, the present invention relates to a method of determining a stray capacitance of an AC current generator and abstract)
Betterwort et al. does not teach 
comparing the determined leakage capacitance with a predetermined first limit value, (Note par. beginning with Fig.4, . Fig. 4 is a diagram showing the relationship between Id, Ia, Ir, Ic and Ig as a vector. When an accident such as human body electric shock, dust, leakage occurs, a resistive leakage current Ir flows instantaneously to the ground.
     The capacitive leakage current Ic and the resistive leakage current Ir gradually increase over time due to ambient temperature change, rainfall humidity change, aging effect, and the like. Therefore, the combined leakage current Ig is usually the vector sum of Ic and Ir. In case of human electric shock, the resistive leakage current Ir is added to the combined leakage current Ig. The resistive leakage current Ir is referred to as a rapid leakage current.
The earth leakage breaker according to various embodiments of the present invention can shut off the electric line if the combined leakage current Ig exceeds the reference value or the abrupt leakage current Ir exceeds the reference value. (Note that the combined leakage current consisits of the capacitive leakage current) and 
connecting the DG to the grid only if the determined leakage capacitance is smaller than the predetermined first limit value. (Note par. beginning with Fig.4, . Fig. 4 is a diagram showing the relationship between Id, Ia, Ir, Ic and Ig as a vector. When an accident such as human body electric shock, dust, leakage occurs, a resistive leakage current Ir flows instantaneously to the ground.
     The capacitive leakage current Ic and the resistive leakage current Ir gradually increase over time due to ambient temperature change, rainfall humidity change, aging effect, and the like. Therefore, the combined leakage current Ig is usually the vector sum of Ic and Ir. In case of human electric shock, the resistive leakage current Ir is added to the combined leakage current Ig. The resistive leakage current Ir is referred to as a rapid leakage current.
The earth leakage breaker according to various embodiments of the present invention can shut off the electric line if the combined leakage current Ig exceeds the reference value or the abrupt leakage current Ir exceeds the reference value. (Note that the combined leakage current consists of the capacitive leakage current) From the excerpt above, shut off is performed when the combined leakage current which consist of the capacitive leakage is above a reference value and that would suggest that connection is only made if the combined leakage current is not above a reference value)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Betterwort et al. to include the teaching of Hahn et al. because it would prevent the waste of generated power.

Claim 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Betterwort et al. (US 20130300428) in view of Hahn et al. (KR 20170043287) in view of Schafer et al. (US 20180348282).
Betterwort et al. teach the instant invention except:
Regarding claim 2, Betterwort et al. does not teach herein the determination of the leakage capacitance is carried out together with a determination of an insulation resistance of the generator.

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Betterwort et al. to include the teaching of Schafer et al. because it would provide additional data that can be used to identify insulation faults. (Note abstract)
Regarding claim 16, Betterwort et al. does not teach an insulation monitoring system configured to jointly determine an insulation resistance and the leakage capacitance of the generator.
Schafer et al. teach an insulation monitoring system configured to jointly determine an insulation resistance and the leakage capacitance of the generator. (Note pars. 60-61)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Betterwort et al. to include the teaching of Schafer et al. because it would provide additional data that can be used to identify insulation faults. (Note abstract)

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al. (US 20180348282) in view of Hahn et al. (KR 20170043287).
Regarding claim 17, Schafer et al. teach A monitoring system for a decentralized power generation plant DG, (Note par. 12, photovoltaic plant) comprising: 
Schafer et al. teach an insulation monitoring device configured to determine a leakage capacitance associated with a power generator; (Note par. 60-61)
Schafer et al. does not teach a circuit breaker device configured to receive the determined leakage capacitance or signal associated therewith and close a circuit breaker to connect the DG to a grid if the determined leakage capacitance is less than a predetermined first limit value. 

(Note claim 1, A reference value setting and comparing unit that compares the steeply rising leakage current with a first reference value and outputs a shutoff signal for shutting down the solar power generation system based on the comparison result; And
A shut-off coil operating part for turning off the circuit breaker of the photovoltaic power generation system in accordance with the shut-) (Note par. beginning with Fig.4, . Fig. 4 is a diagram showing the relationship between Id, Ia, Ir, Ic and Ig as a vector. When an accident such as human body electric shock, dust, leakage occurs, a resistive leakage current Ir flows instantaneously to the ground.
     The capacitive leakage current Ic and the resistive leakage current Ir gradually increase over time due to ambient temperature change, rainfall humidity change, aging effect, and the like. Therefore, the combined leakage current Ig is usually the vector sum of Ic and Ir. In case of human electric shock, the resistive leakage current Ir is added to the combined leakage current Ig. The resistive leakage current Ir is referred to as a rapid leakage current.
The earth leakage breaker according to various embodiments of the present invention can shut off the electric line if the combined leakage current Ig exceeds the reference value or the abrupt leakage current Ir exceeds the reference value. (Note that the combined leakage current consists of the capacitive leakage current) From the excerpt above, shut off is performed when the combined leakage current which consist of the capacitive leakage is above a reference value and that would suggest that connection is only made if the combined leakage current is not above a reference value (less than a predetermined limit))

Regarding claim 18, Schafer et al. does teach wherein the circuit breaker device is further configured to, when the DG is connected to the grid, open the circuit breaker and disconnect the DG from the grid if the determined leakage capacitance is greater than a predetermined second limit value.
Hahn et al. teach wherein the circuit breaker device is further configured to, when the DG is connected to the grid, open the circuit breaker and disconnect the DG from the grid if the determined leakage capacitance is greater than a predetermined second limit value. (Note claim 1, A reference value setting and comparing unit that compares the steeply rising leakage current with a first reference value and outputs a shutoff signal for shutting down the solar power generation system based on the comparison result; And
A shut-off coil operating part for turning off the circuit breaker of the photovoltaic power generation system in accordance with the shut-)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Betterwort et al. to include the teaching of Hahn et al. because it would prevent the waste of generated power.

Allowable Subject Matter
Claims 3-13,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, the prior art of record does not teach wherein after connecting the DG to the grid, the method further comprises: determining a capacitive leakage current component of a residual current of the DG continuously or repeatedly, and disconnecting the 
Regarding claims 5-8, the prior art of record does not teach wherein after connecting the DG to the grid, the method further comprises: determining a capacitive leakage current component of a residual current of the DG continuously or repeatedly, and reducing a generator voltage of the generator when a second limit value is exceeded by the capacitive leakage current component as claimed in combination with all other limitations.

Regarding claim 9, the prior art of record does not teach  lowering the first limit value in response to a tripping of a residual current circuit breaker of the DG as a function of a difference between the last determined leakage capacitance and the first limit value as claimed in combination with all other limitations.

Regarding claim 10-11, the prior art of record does not teach wherein the leakage capacitance is determined by presetting at least two voltage values by presetting a sinusoidal voltage characteristic by an inverter bridge of the DG as claimed in combination with all other limitations.

Regarding claim 12, the prior art of record does not teach wherein the first limit value is selected based on current weather data and/or weather forecast data as claimed in combination with all other limitations.

Regarding claim 13, the prior art of record does not teach wherein in the case of connection to the grid and if the determined leakage capacitance is below the first limit value by less than a predetermined distance value, selecting a time at which the DG is disconnected 

Regarding claim 19, the prior art of record does not teach wherein the predetermined first limit value is programmable as claimed in combination with all other limitations.

Regarding claim 20, the prior art of record does not teach wherein the predetermined first limit value is a function of a weather data or a weather forecast data as claimed in combination with all other limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        

/VINH P NGUYEN/Primary Examiner, Art Unit 2867